956 F.2d 1166
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael T. CORNETHAN, Petitioner-Appellant,v.Patrick FITZSIMONS, Respondent,andCarol Minakami, et al., Respondent-Appellee.
No. 91-35024.
United States Court of Appeals, Ninth Circuit.
Submitted March 6, 1992.*Decided March 10, 1992.

1
Before EUGENE A. WRIGHT and ALARCON, Circuit Judges, and DAVIES,** CC ORDER


2
To the extent Cornethan seeks habeas corpus relief as an original matter in this court, we dismiss for lack of jurisdiction.  28 U.S.C. § 2241, 2253;   Parker v. Sigler, 419 F.2d 827 (8th Cir.1969).


3
To the extent Cornethan appeals the district court's dismissal of his § 1983 claim, we agree with Judge Sweigert and Judge Dimmick that the statute of limitations bars his claim.


4
Lacking a basis in law or fact, this appeal is frivolous.   See Jackson v. Arizona, 885 F.2d 839 (9th Cir.1989).


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 Honorable John G. Davies, United States District Court, Central District of California, sitting by designation